Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
TRANSMISSION INTERFACE CIRCUIT HAVING A PLURALITY OF POWER SUPPLY PATHS WHEREBY TRANSMISSION ARE PLACED IN ONE OF A CONDUCTIVE OR NONCONDUCTIVE STATE --
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “arranged to provide transmissions between an electronic device and a storage device, the transmission interface circuit comprising: a power supply port, coupled to a power source; a first power path, coupled to a first power port, wherein the first power port is coupled to the storage device for providing power for the storage device; a first data transmission path, coupled between the storage device and the electronic device, and arranged to perform data transmissions between the storage device and the electronic device; a second power path, coupled to a second power port, wherein the second power port is coupled to the electronic device for providing power for the electronic device; and a controller, arranged to 
The sited prior art includes Marinaro (US 5,125,006) which relates to a network coupled to a device that is capable of being placed in one of a conductive and a nonconductive state. Glaser (US 7,941,676) teaches a plurality of power supply interfaces and switches having conductive/nonconductive filaments. However, neither discloses “provide transmissions between an electronic device and a storage device, the transmission interface circuit comprising: a power supply port, coupled to a power source; a first power path, coupled to a first power port, wherein the first power port is coupled to the storage device for providing power for the storage device; a first data transmission path, coupled between the storage device and the electronic device, and arranged to perform data transmissions between the storage device and the electronic device; a second power path, coupled to a second power port, wherein the second power port is coupled to the electronic device for providing power for the electronic device; and a controller, arranged to control the first power path, the second power path and the first data transmissions to be conducting or non-conducting according to a message sent from the electronic device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
April 10, 2021